DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
This action is Final.

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. Applicant appears to argue on page 6 that both Axford and Kim do not teach “perform a transfer to a selected wakeup interrupt controller…” because Kim does not teach the wakeup devices receiving information defining a wakeup event. Applicant next states on page 7 that Axford and Kim do not teach a second wakeup interrupt controller that receives a transfer from processing circuitry of information defining a wakeup event. Examiner respectfully disagrees.
Although Kim does not describe providing information defining wakeup events to its wakeup units (as pointed out by Applicant), it is noted that such a teaching is provided by Axford as shown in the claim mapping of the U.S.C. 103(a) rejection for the independent claims. The interrupt request monitoring circuitry in Axford receives information describing which interrupts requests should cause low power mode to be exited [FIG. 1 and 0042]. Kim is a secondary reference to simply show that the Axford reference could be modified to include multiple interrupt request monitoring circuitry/wakeup units instead of just one wakeup unit, and that certain wakeup units may or may not be enabled during a low power mode based on user or system 
Regarding Applicant’s second argument that Axford and Kim do not teach a second wakeup interrupt controller that receives a transfer from processing circuitry of information defining a wakeup event, it is first noted that the claims do not require a second wakeup interrupt controller to receive a transfer from processing circuitry of information defining a wakeup event. The claims merely require that a selected wakeup interrupt controller receive such a transfer, and under the broadest reasonable interpretation of the claims, such selected wakeup interrupt controller could be the first wakeup interrupt controller. Secondly, the combination of Axford and Kim yields multiple interrupt request monitoring circuitries in parallel and each are configured in a similar manner as in Axford, and thus each interrupt request monitoring circuitry would receive such a transfer of information defining a wakeup event.
For the reasons described above, the rejections are maintained. Furthermore, newly cited prior art references PGPUB 2013/0073884, PGPUB 2006/0075269, or USPAT 5,919,264 also show computing devices with multiple wakeup units that can be configured to monitor for particular defined wakeup conditions.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axford et al. (hereinafter Axford) PGPUB 2009/0164817, and further in view of Kim PGPUB 2008/0098246.
As per claim 1, Axford teaches an apparatus comprising: 
processing circuitry for performing data processing operations [0031: integrated circuit comprising data processing logic]; 
a first wakeup interrupt controller having a first interface to the processing circuitry [FIG. 1 Int. Req. Monitoring Circuitry 34, having interface 33 to the processing logic]; and 
wherein, the processing circuitry is responsive to a low power trigger [FIG. 1: (low power request sent on line 12)] to perform a transfer to a selected wakeup interrupt controller of the first interrupt controllers of information defining a wakeup event prior to entering a low power state [FIG. 1 and 0042: (selection of which interrupt request should cause the low power mode to be exited is made in response to the low power request signal; the selected interrupt requests are communicated to Int. Req. Monitoring circuitry 34 (first wakeup interrupt controller) by way of signal line 33)], and 
the selected wakeup interrupt controller is responsive to the wakeup event to cause the processing circuitry to exit the low power state [0042-0043: (interrupt request monitoring circuitry 34 monitors received interrupt request signals and compares it to the information it was provided regarding which requests can cause a low power mode to be exited; if there is a match, interrupt request monitoring circuitry 34 can cause a power up request signal to exit the low power mode)].

	Axford does not teach a second wakeup interrupt controller having a second interface to the processing circuitry; a selected wakeup interrupt controller of the first and second wakeup interrupt controllers. Axford only teaches one wakeup interrupt controller, and does not teach a second wakeup interrupt controller. Axford thus do not teach selection between a first and a second wakeup interrupt controller.
	Kim teaches a computing system having at least one wake up unit, and setting at least one wake up unit to wake up the computing system according to user settings. Kim is therefore similar to Axford because they both teach a wake-up unit that wakes a computing device from a low power mode when a user-specified or defined interrupt event occurs. Kim further teaches a second wakeup interrupt controller having a second interface to the processing circuitry [0034 and FIG. 2: (second-wake up unit 150 (second wakeup interrupt controller) is in parallel to first wake-up unit 150, and both are interfaced to controlling unit 110 or CPU operating the OS and BIOS)]; a selected wakeup interrupt controller of the first and second wakeup interrupt controllers [0008-0009, 0018-0019, 0035-0036: (user provided settings for whether each wake-up unit should operate in the standby mode; wake-up units that have not been set to operate in the standby mode means that they have not been selected, while wake-up units that are to operate in the standby mode means they have been selected)].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s teachings of multiple units capable of waking the computing device in Axford from the sleep mode. One of ordinary skill in the art would have been motivated to use Kim’s teachings to provide multiple interrupt request monitoring circuitry in Axford because it provides redundancy so that an interrupt can still be detected and handled if one of the interrupt request monitoring circuitry fails or fail to detect an incoming interrupt in the low power mode. Such a modification could also allow for waking up from a plurality of different standby modes [par. 5, Kim] wherein a single wakeup device is not set to be operable in the specified standby mode [pars. 8-9, Kim]. In other words, different wakeup devices would be responsible for waking up the computing system in different standby modes, thereby improving flexibility of wakeup conditions.

As per claim 5, Axford and Kim disclose the apparatus of claim 1 wherein the processing circuitry is responsive to the low power trigger to transfer information defining a plurality of wakeup events prior to entering the low power state [Axford referring to figure 3, in step S3 the interrupt select information are communicated prior to powering down the system in step S5], and the selected wakeup interrupt controller is responsive to any of the plurality of wakeup events to cause the processing circuitry to 
As per claim 12, Axford and Kim teach the apparatus of claim 1. Kim additionally teaches wherein the processing circuitry is arranged to select the selected wakeup interrupt controller [the controlling unit of fig. 2 performs setting of the wakeup device to be operable in the standby mode (although it is predetermined by user settings, the controlling unit is still arranged to make/confirm the selection), par. 9].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have configured the functionality of the control circuitry taught by Kim in the system of Axford. One would have been motivated to make such adjustments because it is necessary to account for the two interrupt controllers in the modified system in contrast to only one in the integrated circuitry disclosed by Axford.
As per claim 14, Axford and Kim teach the apparatus of claim 1, further comprising a clock generator, wherein the low power state is a state in which a clock signal generated by the clock generator is withheld from the processing circuitry [Axford: clock gating in low power mode, par. 17. Gating of a clock inherently involves a clock first being generated in order to later be inhibited, i.e. gated].
As per claim 15, 
As per claim 16, Axford and Kim teach the apparatus of claim 1, wherein the low power state is a state in which power is supplied at a reduced voltage to at least one component of the processing circuitry [Axford: components of the processing circuitry of Axford are still supplied power at a reduced rate, figs. 1 and 2].
As per claim 17, Axford and Kim teach the apparatus of claim 1, wherein the low power trigger is a signal generated by the processing circuitry [Axford: CPU sends the low power request signal on line 12, fig. 1 and par. 39].
As per claim 18, Axford and Kim teach the apparatus of claim 1, wherein the low power trigger is a signal received by the processing circuitry [Axford: the low power trigger is received by the power controller 40 of the integrated circuitry of fig. 1, see also par. 39].

Claim 19 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.


Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Axford in view of Kim, and further in view of Tachibana PGPUB 2019/0391840.
As per claim 2, Axford in combination with Kim disclose the apparatus of claim 1. 
Axford and Kim does not disclose wherein the first interface supports a wider bandwidth than the second interface.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Tachibana’s teachings of a wider bandwidth bus in implementing the storages of the wakeup interrupt controllers in Axford and Kim. A person skilled in the art would attempt to use Tachibana’s teachings of a wider bandwidth bus because it allows for higher transfer of data and faster sleep and recovery times in the combination of Axford and Kim [par. 5, Tachibana]. 
As per claim 3, Axford and Kim disclose the apparatus of claim 2. Axford in combination with Kim also disclose information defining the wakeup event to be transferred to the first wakeup controller [214 fig. 2, Axford and 150 fig. 2, Kim]. Tachibana teaches wherein the first interface supports a first bandwidth sufficient to enable information to be transferred to a controller in a single clock cycle [context information is transferred to the first storage unit through the first interface in a single cycle, par. 47].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented Tachibana’s teachings of transferring information in one cycle prior to a system going to sleep in the in the system of Axford and Kim. One would have been motivated to do this improvement because it 
As per claim 4, Axford and Kim in view of Tachibana teach apparatus of claim 3. Axford also disclose the information defining the wakeup event to be transferred [214 fig. 2].
Tachibana teaches wherein the second interface supports a second bandwidth which is insufficient to enable information to be transferred to the second wakeup controller [the second storage unit in Tachibana in combination with the second wakeup interrupt controller of Axford and Kim are interpreted as the second wakeup interrupt controller] in a single clock cycle [the second storage unit requires more than one cycle for the context information to be transferred thereto, par. 36].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the secondary bus taught by Tachibana in the system of Axford and Kim. One would have been motivated to make the implementation of a narrower second bus taught by Tachibana because the system of Axford and Kim is aimed at power consumption reduction and such implementation would reduce energy consumption in contrast to a higher bandwidth interface.
As per claim 6, Axford in combination with Kim teach the information defining the plurality of wakeup events to be transferred to the first wakeup controller [fig. 2, Axford].
Axford and Kim do not teach first bandwidth sufficient to enable information to be transferred to the first wakeup controller.
Tachibana also teaches wherein the first interface supports a first bandwidth sufficient to enable information to be transferred to the first wakeup controller [here 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used Tachibana’s teachings of transferring plurality of information in a single clock cycle in Axford and Kim. One would have been motivated to use Tachibana’s teachings of a wider bandwidth bus because it allows for higher transfer of data and faster sleep and recovery times in the combination of Axford and Kim [par. 5, Tachibana]. 
As per claim 7, Axford in combination with Kim disclose the apparatus of claim 1. Axford further disclose wherein the processing circuitry is arranged to perform the transfer of the information defining the wakeup event [fig. 2, Axford] to the second wakeup interrupt controller [fig. 2, Kim]. 
Axford and Kim may not disclose by specifying the second wakeup interrupt controller as a memory mapped target via the second interface.
Tachibana also teaches the processing circuitry is arranged to perform the transfer of information to a second storage unit [Abstract and fig. 1]. Tachibana additionally teaches the transfer of information by specifying the second wakeup interrupt controller as a memory mapped target via the second interface [the second storage unit is memory mapped through the second interface, see at least figs. 1 and 2].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the teachings of Tachibana 
As per claim 8, Axford in combination with Kim disclose the processing circuity [fig. 2, Axford] to control the transfer of the information defining the wakeup event [fig. 2, Axford] to the second wakeup interrupt controller [fig. , Kim]. However, may not exactly disclose wherein the processing circuitry further comprises finite state machine circuitry to control the transfer. 
Tachibana teaches wherein the processing circuitry [fig. 1] further comprises finite state machine circuitry (1140) to control the transfer of the information defining the wakeup event to the second wakeup interrupt controller [the second wakeup interrupt controller is considered as the second storage unit of Tachibana in combination with Axford and Kim. in reference to fig. 1 “the access control circuit 1140 transfers the data including the context information and the link context number . . . to the second storage unit 1160 in a plurality of cycles”, par. 36].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the access control circuitry taught by Tachibana in Axford and Kim. One would have been motivated to do so because “so that the context switch can be performed at high speed” [par. 3, Tachibana] in the system of Axford and Kim.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Axford in view of Kim, and further in view of Roy et al. (hereinafter as Roy) PGPUB 2019/0339757.
As per claim 9, Axford and Kim teach the apparatus of claim 1 including the first wakeup interrupt controller and the processing circuitry. However, they are silent to the limitation wherein the first wakeup interrupt controller and the processing circuitry have a shared clock domain.
Roy teaches wherein a first wakeup interrupt controller and a processing circuitry have a shared clock domain [a wakeup interrupt control circuit (140 Fig. 1, and 102 Fig. 6) for waking up a plurality of load circuits all in the same domain “The PDN 120, the load circuits 130-1 to 130-4, and the wakeup control circuit 140 may be part of a clock domain 102.”, par. 20].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the teachings of Roy of having a first wakeup control unit and load circuit/processing circuitry on a first clock domain in the system of Axford and Kim. One skilled in the art would have been motivated to place the processing load circuity and the first wakeup unit in the same clock domain so that they are integrated within one unit or die for compactness, par. 20, Roy.
As per claim 10, Axford in combination with Kim disclose the second wakeup interrupt controller and the processing circuitry, however, fail to disclose wherein the 
Roy teaches wherein a second wakeup interrupt controller and a processing circuitry are in different clock domains [a second wakeup circuit in a different clock domain than the first wakeup circuit and the PDN 120 and first load circuits 132, fig. 6].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the teachings of integrating the second wakeup unit of Axford and Kim in a different clock domain. One would have been motivated to control controllers independently of one another’s domain to “ensure safe and normal operation of electrical circuits” [par. 3, Roy] that may fail due to boundary crossing. 


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Axford in view of Kim, and further in view of Fleming et al. (hereinafter as Fleming) USPAT 8,352,770 B2.
As per claim 11, Axford in combination with Kim disclose the apparatus of claim 1. Axford fails to disclose a plurality of low power states. Kim teaches wherein the low power state is one of a plurality of low power states for the processing circuitry and the low power state is selected from the plurality of low power states [the low power standby mode is one of the plurality of states S1 – S3, par. 5]. However, Kim may not specifically disclose that selection of the selected wakeup interrupt controller is dependent on the selected low power state. 
N power states (interpreted including reduced power states, col. 2 ‖ 17-31) including a power down state, col. 3 ‖ 34-43], and selection of the selected wakeup interrupt controller [interpreted as context storage, in combination with Axford and Kim makes up the wakeup interrupt controller with its storage] is dependent on the selected low power state [referring to fig. 2, step 220 is a determination which (reduced) power state to transition to, and select a context storage in response to that determination, col. ‖ 44-57].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the powering down method taught by Fleming in the system disclosed by Axford and Kim. One would have been motivated to implement the teachings of Fleming because it may be desirable to achieve “one or more levels and/or types of power consumption”, col. 2 ‖ 12-13, Fleming.
As per claim 13, Axford in combination with Kim disclose the apparatus of claim 1. Axford additionally teaches a power control circuit (40, fig. 1) for receiving the wakeup signal from the wakeup interrupt controller and restoring the system’s power. However, Axford and Kim may not explicitly disclose a power management circuitry, wherein the power management circuitry is arranged to select the selected wakeup interrupt controller.
Fleming teaches a power management circuitry, wherein the power management circuitry is arranged to select the selected wakeup interrupt controller [power 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Fleming’s power management circuit logic to control the determination of which wakeup unit to select in Axford and Kim. One would have been motivated to do so because it offloads the selection process in Axford and Kim to a dedicated power management circuit which would reduce latency, col. 1 ‖ 30-40. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reneris (USPAT 5,919,264) teaches OS selecting from multiple waking devices that can wake up the computer system.
Liong et al. (PGPUB 2006/0075269) teaches a device with multiple wake up agents and selecting a wake up agent [0029], and then providing a proxy of what wake-up agent to use to wake it before entering the sleep mode [FIG. 2].
Ulmer et al. (PGPUB 2013/0073884) teaches when an processor idle trigger is detected,  placing processor in power saving state, where processor chooses local wakeup module or a global wakeup module and provide date to the selected wakeup module [0028, 0047, 0051]

Cheshire (PGPUB 2005/0044430) teaches providing a second sleep proxy that is also able to wake computer system [0016]
Koboyashi (PGPUB 2012/0066523) teaches a processing apparatus having multiple NIC cards that can each receive different magic packets for wake-on-LAN functionality from different PCs.
Carroll et al. (PGPGUB 2009/0172163) teaches selecting from multiple computer proxies to wake servers.
Hatano (PGPUB 2009/0327769) teaches multiple wake-up controllers associated with I/O or memory devices.
Heo et al. (PGPUB 2014/0013141) teaches multiple sensors for different wakeup conditions provided to a sub-controller
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.